Title: To George Washington from Matthias Ogden, 11 April 1782
From: Ogden, Matthias
To: Washington, George


                        
                            Sir
                            Elizth Town April 11th 82
                        
                        I recieved your Excellencys letter enclosing the instructions—& the one from Newburg of the 2nd Inst
                            the contents of which I shall attend to—I make no doubt of the truth of the information it contained; I have similar
                            accounts.
                        Yesterday a fleet said to be from Charles Town arrived at the Hook, consisting of 130 sail; I am in doubt
                            whether there are Troops on board or not; I shall however know its history this evening; & if of consequence shall
                            write by express tomorrow.
                        A ship of War from the West Indies came in yesterday; what news she brings has not transpired.
                        I expect something important may turn up within a few days, beside a certain
                            affair, which I will communicate by Col. Smith, who is good enough to wait untill the time I expect it may happen. I
                            am with the utmost esteem your Excellencys humble sevt
                        
                        
                            M. Ogden
                        
                    